Citation Nr: 0802509	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  95-41 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for an acquired 
psychiatric disorder. 

2.  Entitlement to service connection for hearing loss in the 
right ear. 

3.  Entitlement to an initial compensable rating for hearing 
loss in the left ear.  

4.  Entitlement to an effective for service connection for 
bilateral tinnitus prior to December 1, 2004.  


REPRESENTATION

Appellant represented by:	Hugh Cox, Esquire


WITNESS AT HEARINGS ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from October 1978 to 
November 1978, from April 1979 to June 1979, from April 1980 
to August 1980, from November 1980 to May 1981, and from May 
1987 to May 1988.  The veteran also served a period of active 
duty for training in the Air Force Reserves prior to his May 
1987 enlistment into active duty in the Air Force. 

These matters initially come before the Board of Veterans' 
Appeals (Board) on appeal from Department of Veterans Affairs 
(VA) Regional Office (RO) decisions of May 1995, which denied 
reopening of a claim for service connection for a psychiatric 
disorder, and January 1997 which denied service connection 
for bilateral hearing loss.  

Historically, a July 1989 Board decision denied service 
connection for an acquired psychiatric disorder on the basis 
that it had pre-existed service but not been aggravated 
during service.  That decision was upheld by the Court of 
Appeals for Veterans Claims (Court) in June 1991.  

The veteran subsequently applied to reopen that claim and 
after testifying at the RO in September 1996, and at the 
Board in July 1997 before the undersigned Acting Veterans Law 
Judge, the Board remanded the case in September 1997 for 
further development.  

In November 1999 Board found that new and material evidence 
had not been submitted to reopen the claim for service 
connection for a psychiatric disorder and denied service 
connection for bilateral hearing loss.  That decision was 
appeal to the Court which in February 2001 vacated the 
November 1999 Board decision for compliance with the newly 
enacted Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  The Board 
remanded the case to the RO in August 2001 for that purpose.  
The case was remanded again in July 2003 for evidentiary 
development 

A July 2004 Board decision found that new and material 
evidence, in the form of additional service personnel and 
medical records, had been submitted which were sufficient to 
reopen the claim for service connection for an acquired 
psychiatric disorder but on de novo consideration it was 
again determined that an acquired psychiatric disorder had 
pre-existed service but not been aggravated during service.  
The claim for service connection for bilateral hearing loss 
was remanded for further development.  

The veteran appealed the July 2004 Board denial of service 
connection for an acquired psychiatric disorder.  In August 
2006 the Court vacated that part of the July 2004 Board 
decision which denied service connection on a de novo basis 
and remanded the case for compliance with instructions in a 
Joint Motion for Remand, which was incorporated by reference 
into the Court's August 2006 Order.  

An August 2006 rating decision granted service connection for 
hearing loss in the left ear which was assigned an initial 
noncompensable disability rating, with both the grant of 
service connection and that disability rating being made 
effective August 14, 1996.  Also, the RO granted service 
connection for bilateral tinnitus which was assigned an 
initial 10 percent disability rating, with both the grant of 
service connection and that disability rating being made 
effective December 1, 2004.  

In August 2006 the veteran's attorney filed what was 
described as a Notice of Disagreement (NOD) to all past 
rating decisions, past Statements of the Case (SOCs), and 
past Supplement Statements of the Case (SSOCs) in which there 
was a "deemed" denial, citing Deshotel v. Nicholson, 457 
F.3d 1258 (Fed. Cir. 2006).  However, the veteran's attorney 
did not cite any specific adjudication or any specific claim 
which was either denied or "deemed" denied.  In this 
regard, if the veteran's attorney wishes to initiate a timely 
appeal he must specify the "past" adjudications of the RO 
with which there is disagreement.  The Board also notes, 
parenthetically, that NODs are not file as to an SOC or SSOC 
but only as to an RO adjudication.  

An October 2006 SSOC addressed entitlement to service 
connection for hearing loss in the right ear, the denial of 
which was continued because a VA audiometry examination in 
December 2004 found that the veteran did not meet the VA 
criteria for hearing loss, as set forth at 38 C.F.R. § 3.385.  

The veteran filed an NOD as to the assignment of a 
noncompensable rating for service-connected hearing loss in 
the left ear and the effective date for service connection 
for bilateral tinnitus.  An SOC addressing those matters was 
issued in July 2007.  

Subsequently, the veteran's attorney filed an NOD in April 
2007 which additionally disagreed with all determinations in 
the August 2006 rating decision.  So, this includes the 10 
percent rating assigned for bilateral tinnitus and the 
effective date for service connection and the noncompensable 
rating for hearing loss in the left ear.  These matters have 
not yet been addressed in an SOC.  Where, as here, an NOD had 
been filed and the RO has not yet issued an SOC, the claims 
must be remanded to the RO to issue an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Joint Motion stated that on remand the Board should 
properly apply the presumption of soundness, at 38 U.S.C. 
§ 1111, in light of the holding by the United States Court of 
Appeals for the Federal Circuit in Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).  Attention was also drawn to 
VAOPGCPREC 3-2003 (Jul. 16, 2003).  The decision in Wagner, 
Id., was decided on June 1, 2004, only shortly before the 
July 2004 Board decision that was appealed to the Court.  
Wagner held that to rebut the presumption of soundness the 
government had to show by clear and unmistakable evidence 
both that (1) the disability existed prior to service and 2) 
that the pre-existing disability was not aggravated by 
service.  The Joint Motion noted that Wagner invalidated 
38 C.F.R. § 3.304(b) as inconsistent with 38 U.S.C. § 1111, 
only insofar as § 3.304(b) stated that the presumption of 
sound condition could be rebutted solely by clear and 
unmistakable evidence that a disability pre-existed service.  
The Joint Motion noted that the July 2004 Board decision was 
silent as to the second prong of the standard announced in 
Wagner, i.e., that a disability is presumed to be aggravated 
by service in the absence of clear and unmistakable evidence 
that it was not aggravated.  

The Joint Motion further noted that this new standard was a 
"very demanding clear-and-unmistakable-evidence standard," 
citing Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  

In a VA Form 9 filed in April 2007 it was alleged that the RO 
had not addressed all issues, had not adequately developed 
the evidence, denying due process, possible VA bias, failure 
to notify the veteran of scheduled "QTC" examinations, 
failure to conduct a VA examination, and failure to obtain 
governmental records.  It was also alleged that that the 
results of "QTC examinations, if any, were prepared, 
changed, or altered in possible violation of law" to deny a 
claim."  This is a very serious allegation.  Accordingly, 
the veteran's attorney will be provided the opportunity to 
expound on all these allegations and submit information and 
evidence in support thereof.  

In several VA Form 9s dated in April, June, and August 2007 
it was stated that a Board hearing was not desired.   
However, in a September 2007 letter the veteran's attorney 
requested "copies of your medical records related to my 
client's disability" which were "to be used in the 
hearing."  

Accordingly, the matter of whether an additional hearing is 
desired must be clarified as well as identification of which 
"medical" records the attorney wishes to be provided 
copies.  

Additionally, in August 2007 the veteran submitted a Medical 
Care Questionnaire reflecting that he had received additional 
psychiatric treatment from VA in August 2006 and from Health 
Services Personnel at some unspecified time.  These records 
were received from the veteran's attorney in October 2007.  
The RO has not yet had the opportunity to review these 
records.  

The veteran's attorney filed an NOD in April 2007 which 
additionally disagreed with all determinations in the August 
2006 rating decision.  So, this includes the 10 percent 
rating assigned for bilateral tinnitus and the effective date 
for service connection and the noncompensable rating for 
hearing loss in the left ear.  These matters have not yet 
been addressed in an SOC and, so, these claims must be 
remanded to the RO for that purpose.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. The RO should ensure that all copies of 
records requested by the veteran's 
attorney are provided to him prior to 
recertification of the appeal to the 
Board.  

2. The veteran and his attorney should be 
requested to clarify the contentions set 
forth in the VA Form 9 of April 2007.  

3. The veteran and his attorney should be 
requested to clarify whether an additional 
hearing is requested.  They should be 
requested to clarify whether a hearing is 
desired at the RO before RO personnel, 
whether a videoconference with a Veterans 
Law Judge is desired, whether the veteran 
desires to testify at the Board, or 
whether a hearing at the RO before a 
traveling Veterans Law Judge is desired.  

4.  The veteran and his attorney should be 
request to identify all additional 
information and evidence that is not 
already on file and, if such is 
identified, the appropriate steps should 
be taken to ensure that such additional 
information and evidence is obtained. 

5. Compliance with the VCAA should be 
ensured with respect to the issues of 
entitlement to an initial compensable 
rating for hearing loss in the left ear 
and entitlement to an effective for 
service connection for bilateral tinnitus 
prior to December 1, 2004.  

6. The claim for service connection for an 
acquired psychiatric disorder must be 
readjudicated in compliance with the 
standard for rebutting the presumption of 
soundness, at 38 U.S.C. § 1111, in light 
of the holding by the United States Court 
of Appeals for the Federal Circuit in 
Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  See also VAOPGCPREC 3-2003 
(Jul. 16, 2003).

7. Furnish the veteran an SOC on the 
issues of entitlement to an initial rating 
in excess of 10 percent for bilateral 
tinnitus and to an earlier effective date 
for both service connection and the 
noncompensable rating for hearing loss in 
the left ear.  Only if the veteran 
perfects an appeal of the issue should the 
case be returned to the Board. 

8. After the above development has been 
completed, if the claims for service 
connection for a psychiatric disorder or 
service connection for hearing loss in the 
right ear remain denied, furnish the 
veteran and his attorney with an 
appropriate SSOC and return the case to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

